DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Preliminary Formalities
The preliminary amendment filed 03/10/2020 is noted.  Amended claims 1-20, as filed therein, are under examination.  
A telephone call was made to Applicant’s Representative, Karen Henckel (Reg. No. 58,371) on December 22, 2020 to discuss the pending claims.  A message was left, but was not returned.

Information Disclosure Statement
The information disclosure statement filed 09/17/2020 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, no concise explanation of the relevance of either of Foreign Documents “KZ 18480” or “RU 2572252” was provided in the application.  As such, these documents were not considered.
The information disclosure statement filed 01/11/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the 
Specifically, no concise explanation of the relevance of either of Foreign Documents “CN 101031720” or “CN 102648345” was provided in the application.  As such, these documents were not considered.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding the Figures, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
- a “rotation speed/power characteristic curve for the loading mode” (claims 8, 9);
- a “rotation speed/power characteristic curve for the partial-load mode” (claims 8, 9);
- a “first DC voltage intermediate circuit” (claim 10);
- a “second DC voltage intermediate circuit” (claim 10);
- a “boost converter” (claim 10);

- an “electrical power supply system” (claim 10).
N.B. – If the features noted above are currently shown, but not labeled, in the Figure drawn to the elected invention, they should be labeled accordingly.
However, if any of the features above are not shown, and are subsequently added, support should be given from the disclosure as originally filed so as to obviate any future objection under 35 U.S.C. § 132(a).  No new matter may be added.
Regarding Figure 1, the drawing should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see, e.g., Fig. 1 of US 2017/0373533 A1, which figure is identical to instant Fig. 1).  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 12, 17 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, lines 13-14, the limitation “wherein at least one force variable acting on the wind turbine is used for determining the loading variable or as the loading variable” (emphasis added) is unclear.  If the second option is intended to state that “at least one force variable acting on the wind turbine” is used as “the loading variable,” such should be made clear.
Regarding claim 2, lines 2-4, the limitation “wherein […] is detected and used for determining the loading variable or as the loading variable” (emphasis added) is unclear.  See above regarding claim 1.
Regarding claim 12, line 3, the phrase “a plurality rotor blades” is grammatically incorrect.
Regarding claim 12, second page, lines 9-11, the limitation “wherein […] for determining the loading variable or as the loading variable” (emphasis added) is unclear.  See above regarding claim 1.
Regarding claim 17, line 2, the limitation “a strain measurement on each rotor blade root” is unclear.  It appears a verb (e.g., -made-, -collected-, etc.) may be missing.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), sixth paragraph:


performing a specified function without the recital of structure, material, or acts in support
thereof, and such claim shall be construed to cover the corresponding structure, material,
or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows. 
“a detection device for determining a loading variable” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12, the claim limitation “a detection device for determining a loading variable” invokes, and is being interpreted under, 35 U.S.C. §112(f), as discussed above.  However, the specification does not appear to describe any structure which may correspond to the claimed “detection device”.  Whereas the specification indicates that “The detection device 354 can, for example, be made up of the detection block 230 and the combination block 236 according to FIG. 2” (see ¶ 86), it fails to indicate what the corresponding structure may be—i.e., what structure corresponds to “detection device 354” (or to either “detection block 230” or “combination block 236”), including the nature of such structure—e.g., whether it may be hardware-based, software-based, or some combination thereof.  
Regarding claims 14-16, they are dependent on claims 1, 12, respectively, and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-20, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with indefinite language.  The structure and/or method which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device/method.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 1, the limitation “determining a loading variable, the loading variable being indicative of a loading acting on the wind turbine by the wind, wherein at least one force variable acting on the wind turbine is used for determining the loading variable or as the loading variable” is vague and indefinite.  
First, the claim fails to make clear what may or may not comprise “a loading variable”.  Furthermore, the specification appears to be silent regarding what may or may not comprise “a loading variable” (see, e.g., ¶¶ 41-44 of the published application, US 2020/0200146 A1—corresponding to, it seems, p. 10, l. 23 to p. 11, l. 18—which paragraphs discuss the “loading variable” and a “loading limit value” but no description appears to be given of what may or may not comprise “a loading variable”).  The claim only states that “the loading variable” is “indicative of a loading” but also does not make clear what being “indicative of a loading” may or may not comprise.
Second, the claim fails to make clear how to “determine” the “loading variable”.  The claim only sets forth that “at least one force variable” may be “used for determining the loading variable or as the loading variable” but does not indicate how to use the “at least one force variable” to “determin[e] the loading variable”.
Third, the claim fails to make clear what may or may not comprise a “force variable acting on the wind turbine” (emphasis added).  Notably, the claim does not make clear whether a “force variable” may be the same as, or is different from a “force” which is “acting on the wind turbine” or whether a “force variable” is a “variable” different from a simple “force”.
Regarding claim 1, the limitation “reducing at least one of: a rotation speed or a generator power in a loading mode in dependence on the loading variable” (emphasis added) is vague and indefinite.  
First, the claim fails to make clear what the phrase “a loading mode” may refer to.  For example, is the “loading mode” a mode of operation of the “wind turbine” or does this phrase refer to, e.g., the “reduc[ed] rotation speed” or “reduc[ed] generator power” or something else?  Furthermore, the claim fails to make clear how “a loading mode” may be entered into and exited out of.
Second, the phase “in dependence on” is not idiomatic and, consequently, the phrase “reducing at least one of: […] in dependence on the loading variable” fails to make clear what relationship “the loading variable” may or may not have with the other claim features.
Regarding claim 2, the limitation “at least one of a hub bending moment, a shaft bending moment, an axle bending moment, or a tower head bending moment is detected and used for determining the loading variable or as the loading variable” is vague and indefinite.  how to any of the recited features may actually be “used for determining the loading variable” as claimed.
Regarding claim 3, the limitation “The method […] comprising performing at least one strain measurement on at least one of: the rotor hub, or at least one rotor blade of the plurality of rotor blades to detect the force variable acting on the wind turbine” is vague and indefinite.  Notably, the claim fails to make clear how the step of “performing at least one strain measurement” may be related to the steps recited in claim 1, upon which claim 3 is dependent, including whether the recited step of “performing […] to detect the force variable acting on the wind turbine” is performed in addition to the step of “determining a loading variable […]”.
Regarding claim 4, the limitation “determining the loading variable comprises using a system-related estimation algorithm based on at least one measurement representative of the loading” is vague and indefinite.
First, the claim fails to make clear what “a system-related estimation algorithm” may or may not comprise.
Second, the claim fails to make clear how a “system-related estimation algorithm” may, in fact, be “us[ed]” to “determin[e] the loading variable”.
Third, the claim fails to make clear what a “measurement representative of the loading” may comprise and how such a “measurement” may be used in the “system-related estimation algorithm”.
Regarding claim 5, the limitation “a loading limit value is defined depending on a loading variable detected as a base loading during normal operation with nominal wind prevailing” is vague and indefinite.
First, the claim fails to make clear how the “loading limit value” may be related to any of the features set forth in claim 1, upon which claim 5 is dependent, and how the method of claim 1 is being further limited by the limitation of claim 5.
Second, the claim recites “a loading variable” but fails to make clear whether the newly-recited “a loading variable” is the same as, or separate and distinct from, the feature of “a loading variable” introduced in claim 1.
Third, the claim fails to make clear how the “loading limit value” may be “depending on a loading variable” and how the “loading limit value” may be “defined”.
Fourth, the phrase “a base loading during normal operation with nominal wind prevailing” is vague and indefinite.  Notably, the terms “base,” “normal,” and “nominal” are relative terms which render the claim indefinite.  The terms “base,” “normal,” and “nominal” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree.  Furthermore, the term “base loading” fails to indicate of what feature the “loading” may be referring to.
Regarding claim 6, the limitations “the detected moment,” “the loading limit value,” “the loading limit,” and “the setpoint value” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 6, the limitation “at least one of: the rotation speed or the generator power are reduced depending on the detected moment” (emphasis added) is vague and indefinite.  Notably, claim 1, upon which claim 6 is indirectly dependent, requires “reducing at least one of: a rotation speed or a generator power in a loading mode in dependence on the loading variable” (emphasis added).  Thus, it appears that “the detected moment” is now being used as “the loading variable”.  However, the claim does not make clear if “the detected 
Regarding claim 6, the limitation “reducing the rotation speed and the generator power to the loading limit as the setpoint value or to a lower value than the setpoint value” (emphasis added) is vague and indefinite.  Notably, the claim recites “reducing” two separate values, “the rotation speed and the generator power,” to a single “loading limit” / “setpoint value” / “a lower value”.  Since “rotation speed” and “generator power” are measured as separate values (one as a power, in watts, the other as a speed, in RPM or rad/s), this mismatch renders the claim indefinite.
Regarding claim 7, the limitation “the rotation speed and the generator power are reduced in such a way that: the loading variable does not exceed the loading limit value, the blade angle of each rotor blade of the plurality of rotor blades is adjusted in the direction away from the wind, the generator torque does not exceed a generator nominal torque, and the generator torque is reduced as the wind speed increases” (emphasis added) is vague and indefinite.
First, the limitations “the loading limit value,” “the direction away from the wind,” “the wind speed” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the phrase “in such a way that […]” is vague and indefinite as it recites a function (“reduc[ing] the rotation speed and the generator power in such a way that” several conditions are met) without providing any indication about how the function is performed.  Notably, the claim requires that “the loading variable does not exceed the loading limit value,” as well as “the blade angle of each rotor blade of the plurality of rotor blades is adjusted in the how such control may be effected.  The recited functions do not appear to follow from the structure recited in the claim, so it is unclear whether the functions require some other structure or are simply a result of “operating” the “wind turbine” in a certain manner.  If the recited functions are a result of “operating” the “wind turbine” in a certain manner, the steps necessary therefore have not been clearly set forth.
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how “the rotation speed or the generator power” may be “reduced” specifically “in such a way that” the claimed conditions are met—such as by specifying particular, active steps that would allow performance of the claimed function.
Regarding claim 8, the limitation “wherein the rotation speed/power characteristic curve for the loading mode differs from a rotation speed/power characteristic curve for the partial-load mode in which the wind is so weak that a generator nominal power cannot be reached” is vague and indefinite.
First, the limitation “the partial-load mode” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the phrase “wind is so weak” is a relative term and does not clearly set forth what criteria may be required for the “wind”.
Third, the claim generally fails to make clear how the limitation “wherein the rotation speed/power characteristic curve for the loading mode differs from a rotation speed/power characteristic curve for the partial-load mode in which the wind is so weak that a generator 
Regarding claim 9, the limitation “the partial-load mode” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 9, the limitation “in each case has a higher power value” (emphasis added) is vague and indefinite.  Notably, the claim does not make clear to what “case[s]” reference is being made.
Regarding claim 10, it is respectfully noted that the entire claim appears to be descriptive of a different invention.  
First, the limitations “the electrical generator power,” “the electric current,” “the electrical power supply systemare recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Second, and most notably, whereas other claims are descriptive of physical quantities/characteristics such as, e.g., a “loading variable,” “bending moment[s],” “generator torque,” “rotation speed,” etc., the instant claim is descriptive of electrical quantities/characteristics—i.e., “rectifying and supplying the electric current,” “a boost converter,” a “first DC voltage,” etc.  Additionally, as none of these features are shown in the drawing figures, it appears that the claim may have been inadvertently included from another patent application.  Alternatively, if these features are indeed intended to be claimed, Applicant is invited to indicate how the claimed features are tied in to the invention as both claimed and
Regarding claim 11, the limitation “the loading variable is determined depending on the maximum hub bending moments or differences between the maximum and the minimum hub bending moments” (emphasis added) is vague and indefinite.  Notably, the claim fails to indicate how the “loading variable” may be “determined depending on” either of the two criteria.
Regarding claim 11, the limitation “the maximum hub bending moments are taken into consideration as the loading variable in each case” (emphasis added) is vague and indefinite.  Notably, the claim fails to indicate how “the maximum hub bending moments” may be, in fact, “taken into consideration” and what the “consideration” may comprise.  Also, though the claim makes reference to “each case,” the claim fails to clearly set forth what “each case” may comprise.
Regarding claim 12, second page, line 2, the limitation “a generator power” is vague and indefinite.  Notably, the claim does not make clear whether the phrase “a generator power” is intended to refer to the “electrical power” introduced in the preamble or whether it refers to a “power” which is separate and distinct therefrom.
Regarding claim 12, the limitation “a detection device for determining a loading variable indicative of a loading on the wind turbine by the wind” is vague and indefinite.
First, as discussed in the relevant section above, the limitation invokes 35 U.S.C § 112(f).  As such, it is interpreted that the phrase “a detection device” refers to “detection device 354” (see, e.g., ¶ 86 of the published application, US 2020/0200146 A1).  The limitation is vague and indefinite, however, as the specification fails to clearly identify the metes and bounds of “detection device 354”.  Whereas the specification indicates that “The detection device 354 can, for example, be made up of the detection block 230 and the combination block 236 according to FIG. 2” (see ¶ 86), it fails to indicate what the corresponding structure may 
Second, the claim fails to indicate what may or may not comprise “a loading variable”.  Furthermore, the specification appears to be silent regarding what may or may not comprise “a loading variable” (see, e.g., ¶¶ 41-44 of the published application, US 2020/0200146 A1—corresponding to, it seems, p. 10, l. 23 to p. 11, l. 18—which paragraphs discuss the “loading variable” and a “loading limit value” but no description appears to be given of what may or may not comprise “a loading variable”).  The claim only states that “the loading variable” is “indicative of a loading” but also does not make clear what being “indicative of a loading” may or may not comprise. 
Third, the claim fails to make clear how to “determine” the “loading variable”.  The claim only sets forth that “at least one force variable” may be “used for determining the loading variable or as the loading variable” but does not indicate how to use the “at least one force variable” to “determin[e] the loading variable”.
Regarding claim 12, the limitation “a controller configured to reduce at least one of the rotation speed or the generator power in a loading mode depending on the loading variable” (emphasis added) is vague and indefinite.  
First, the claim fails to make clear what the phrase “a loading mode” may refer to.  For example, is the “loading mode” a mode of operation of the “wind turbine” or does this phrase refer to, e.g., the “reduc[ed] rotation speed” or “reduc[ed] generator power” or something else?  Furthermore, the claim fails to make clear how “a loading mode” may be entered into and exited out of.
Second, the claim fails to make clear how variation in the “loading variable” may affect either the “loading mode” (since the claim indicates the “loading mode [is] depending on the loading variable”) or the “reduc[tion]” of “the rotation speed or the generator power”.
Regarding claim 12, the limitation “wherein the detection device is configured to use at least one force variable that acts on the wind turbine for determining the loading variable or as the loading variable” is vague and indefinite.
First, the claim fails to make clear what may or may not comprise a “force variable that acts on the wind turbine” (emphasis added).  Notably, the claim does not make clear whether a “force variable” may be the same as, or is different from a “force” which is “acting on the wind turbine” or whether a “force variable” is a “variable” different from a simple “force”.
Second, the claim fails to make clear the manner by which the “force variable” may, in fact, be “use[d]” by the “detection device” for “determining the loading variable or as the loading variable” as claimed.
Regarding claim 14, the limitation “the hub bending moment” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 14, the limitation “to transmit measurement values of the at least one force-measuring means to the detection device to determine the loading variable depending on the measurement values” (emphasis added) is vague and indefinite.
First, the claim fails to make clear what feature(s) is used “to determine the loading variable”.
Second, the claim fails to make clear how the “loading variable” may be determined.
Third, the claim fails to make clear how the “loading variable” may be “depending on the measurement values”. 
Regarding claim 18, the limitation “the at least one measurement representative of the loading is based on a strain measurement on one rotor blade of the plurality of rotor blades or the rotor hub” (emphasis added) is vague and indefinite.  It is unclear what the phrase “or the rotor hub” is intended to refer to—e.g., “one rotor blade,” a “strain measurement,” or something else.
Regarding claim 20, the limitations “the at least partial rotation speed range,” “the nominal rotation speed” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claims 2-11, 13, 17-20; and claims 14-16; they are dependent on claims 1, 12, respectively, and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Regarding claims 1-6, 8, 12-18, whereas it appears that the reference discloses all the structural limitations, and associated method, of the claims, since the metes and bounds of the claimed invention have not been clearly and definitely set forth as required by 35 U.S.C. § 112(b), it cannot be determined whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, including all properties and/or functions.  Therefore, the following rejection is made and the burden of proof is shifted to Applicant.
Claims 1-6, 8, 12-18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Carcangiu et al. (EP 2927486 B1, as filed by Applicant).
Regarding independent claim 1, as best understood, Carcangiu et al. discloses and/or renders obvious a method comprising: 
operating a wind turbine for generating electrical power from wind, wherein the wind turbine has an aerodynamic rotor with a rotor hub and a plurality of rotor blades (rotor comprising a rotor hub and a plurality of blades; see, e.g., ¶ 30), wherein blade angles of the plurality of rotor blades are adjustable (via one or more pitch systems; see, e.g., ¶ 30), wherein 
determining a loading variable, the loading variable being indicative of a loading acting on the wind turbine by the wind (see, e.g., ¶ 42: data of the loads in a time domain may be obtained), wherein at least one force variable acting on the wind turbine is used for determining the loading variable or as the loading variable (see, e.g., ¶¶ 32, 33: one or more sensors for measuring loads in selected wind turbine components, including, e.g., strain gauges and/or accelerometers; at block 10, selected loads may be determined from the measurements), and 
reducing at least one of: a rotation speed or a generator power in a loading mode in dependence on the loading variable (see, e.g., ¶ 46: both rotor speed and generated power may be reduced when set point reduction is turned on, after determination of accumulated fatigue damage from sensor measurements; see also, e.g., ¶¶ 39-49).
Regarding independent claim 12, Carcangiu et al. discloses and/or renders obvious a wind turbine for generating electrical power from wind (see, e.g., ¶ 30), the wind turbine comprising: 
an aerodynamic rotor with a rotor hub and a plurality rotor blades (rotor comprising a rotor hub and a plurality of blades; see, e.g., ¶ 30) having adjustable blade angles (via one or more pitch systems; see, e.g., ¶ 30), wherein the aerodynamic rotor is configured to be operated at a variable rotation speed (variable speed wind turbine; see, e.g., ¶ 29), 

a detection device for determining a loading variable indicative of a loading on the wind turbine by the wind (see, e.g., ¶¶ 32, 33: one or more sensors for measuring loads in selected wind turbine components, including, e.g., strain gauges and/or accelerometers; at block 10, selected loads may be determined from the measurements), and 
a controller (including, e.g., control system 100; see, e.g., ¶ 39) configured to reduce at least one of the rotation speed or the generator power in a loading mode depending on the loading variable (see, e.g., ¶ 46: both rotor speed and generated power may be reduced when set point reduction is turned on, after determination of accumulated fatigue damage from sensor measurements; see also, e.g., ¶¶ 39-49), 
wherein the detection device is configured to use at least one force variable that acts on the wind turbine for determining the loading variable or as the loading variable.
Regarding claim 2, Carcangiu et al. further discloses and/or renders obvious wherein at least one of a hub bending moment, a shaft bending moment, an axle bending moment, or a tower head bending moment is detected and used for determining the loading variable or as the loading variable (see, e.g., ¶ 33: a tower fore-aft bending moment could be used as the load variable, a bending load in a rotor shaft/axle may be used, etc.; see also, e.g., claims 8, 9: the selected load may comprise a hub bending moment).
Regarding claim 3, Carcangiu et al. further discloses and/or renders obvious performing at least one strain measurement (see, e.g., ¶ 32: sensors may include strain gauges) on at least 
Regarding claim 4, Carcangiu et al. further discloses and/or renders obvious determining the loading variable comprises using a system-related estimation algorithm based on at least one measurement representative of the loading (see, e.g., claim 1: algorithm based on power spectral density (PSD) including calculating a real PSD based on one or more selected loads, obtaining a reference PSD, etc.; see also, e.g., ¶¶ 32-37).
Regarding claim 5, Carcangiu et al. further discloses and/or renders obvious that a loading limit value is defined depending on a loading variable detected as a base loading during normal operation with nominal wind prevailing (see, e.g., ¶¶ 16-21: accumulated fatigue damage may be compared with an ‘expected’ value thereof, representative of ‘base loading during normal operation’).
Regarding claim 6, Carcangiu et al. further discloses and/or renders obvious at least one of: the rotation speed or the generator power are reduced depending on the detected moment such that: the loading variable does not exceed the loading limit value, and the loading variable is controlled by reducing the rotation speed and the generator power to the loading limit as the setpoint value or to a lower value than the setpoint value (see, e.g., ¶¶ 45, 46: once accumulated fatigue damage has been determined [i.e., “depending on the detected moment”], a set point reduction control strategy may be switched on, wherein both rotor speed and generator power are reduced).
Regarding claim 8, as best understood, Carcangiu et al. further discloses and/or renders obvious that reducing the rotation speed depending on the determined loading variable, and 
Regarding claim 13, Carcangiu et al. further discloses and/or renders obvious a wind turbine configured to execute the method as claimed in claim 1 (wind turbine; see, e.g., ¶ 30).
Regarding claim 14, Carcangiu et al. further discloses and/or renders obvious at least one force-measuring means (see, e.g., ¶ 30: one or more sensors for measuring loads including strain gauges and/or accelerometers) configured to detect the at least one force variable or the hub bending moment (see, e.g., ¶ 33: a tower fore-aft bending moment could be used as the load variable, a bending load in a rotor shaft/axle may be used, etc.; see also, e.g., claims 8, 9: the selected load may comprise a hub bending moment), and at least one connection from the at least one force-measuring means to the detection device is provided in order to transmit measurement values of the at least one force-measuring means to the detection device to determine the loading variable depending on the measurement values (see, e.g., Figs. 3a, 3b).
Regarding claim 15, Carcangiu et al. further discloses and/or renders obvious that the at least one force-measuring means comprises at least one strain gauge on each respective rotor blade of the plurality of rotor blades (see, e.g., ¶ 30: selected wind turbine components may 
Regarding claim 16, Carcangiu et al. further discloses and/or renders obvious that the at least one force measuring means comprises a strain gauge on the rotor hub (see, e.g., ¶ 30: sensors may include e.g. strain gauges, components may include the hub).
Regarding claim 17, Carcangiu et al. further discloses and/or renders obvious that the at least one strain measurement comprises a strain measurement on each rotor blade root of the plurality of rotor blades (see, e.g., ¶ 30: selected wind turbine components may include e.g. the rotor blades; sensors for measuring loads can be mounted directly on or in the components).
Regarding claim 18, as best understood, Carcangiu et al. further discloses and/or renders obvious that the at least one measurement representative of the loading is based on a strain measurement on one rotor blade of the plurality of rotor blades or the rotor hub (see, e.g., ¶ 30: sensors may include e.g. strain gauges, components may include the rotor blades, the hub, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9, 19, 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Carcangiu et al. (EP 2927486 B1) in view of Ordinary Skill in the Art.
Regarding claim 7, as best understood, Carcangiu et al. further discloses and/or renders obvious that the rotation speed and the generator power are reduced (see, e.g., ¶ 46: using a set point reduction control strategy, both rotor speed and generated power may be reduced).  Additionally, Carcangiu teaches that rotation speed and generator power may be controlled by varying generator torque and pitch angle of the rotor blades (see, e.g., ¶ 3).
Whereas it is unclear what the metes and bounds of the claimed invention may comprise following the “in such a way that” phrase, the following is noted for expediting prosecution.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the rotation speed and generator power reduction while ensuring safe operation of the wind turbine—such as by ensuring that a loading variable does not exceed its limit value, that generator torque does not exceed a given generator torque limit value—for the purpose of ensuring safe operation and minimizing possible damage to the wind turbine, especially since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, as best understood, Carcangiu et al. further discloses and/or renders obvious the invention of claim 8, upon which claim 9 is dependent, including that the rotation speed/power characteristic curve for the loading mode differs from a rotation speed/power characteristic curve for the partial-load mode (see, e.g., ¶ 27: both a power limitation and a set point reduction affect the power curve of the wind turbine; thus, with different rotor speed and generator power, the power curve would be different as well).
However, whereas as the metes and bounds of the patent protection sought have not been clearly set forth, and whereas Carcangiu et al. appears to be silent regarding having a higher 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have a higher generator power in a full or “loading mode” and a lower generator power in a “partial-load mode,” since firstly, a partial-load mode would almost appear by definition to have a lower power output, and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 19, as best understood, Carcangiu et al. discloses and/or renders obvious the invention of claim 5, upon which claim 19 is dependent.
However, Carcangiu appears to be silent regarding a specific loading limit value.
On the other hand, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to set the loading limit value to any of a number of values, including to be at least twice a value of the base loading, for the purpose of ensuring optimal operation of the wind turbine, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 20, as best understood, Carcangiu et al. discloses and/or renders obvious the invention of claim 9, upon which claim 20 is dependent.
However, Carcangiu appears to be silent regarding a range of partial rotation speed relative to nominal rotation speed.
On the other hand, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to set the partial rotation speed range to In re Aller, 105 USPQ 233.
Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
January 13, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832